Citation Nr: 0904618	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-44 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee injury based on a limitation of 
motion and a instability, currently assigned a 30 percent 
rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the benefits sought on appeal.

The veteran appeared before the undersigned at a Board 
hearing in March 2007 and testified regarding his 
symptomatology.  A transcript is of record.

In August 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny a higher rating, 
and returned the case to the Board for further appellate 
review.

In the appellate brief to the Board, the veteran's 
representative requests referral to the RO of an informal 
claim of entitlement to service connection for left knee 
degenerative joint disease.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  This issue 
is not, however, inextricably intertwined with the current 
appeal because even if service connection is granted, the 
decision below would not change, as the decision contemplates 
the impact of any limitation of motion.  


FINDINGS OF FACT

1.  Post operative residuals of a left knee injury have not 
been manifested by a limitation of flexion to 45 degrees or 
less, or a limitation of extension to 20 degrees or more at 
any time during the appellate term.

2.  Since July 14, 2008, but not prior thereto, post-
operative residuals of a left knee injury have been 
manifested with moderate instability.  Severe instability has 
not manifested.


CONCLUSIONS OF LAW

1.  At no time during the appellate term were the 
requirements met for a rating higher than 20 percent for 
limitation of left knee extension, or a compensable rating 
based on a limitation of left knee flexion.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59,  4.7, 4.71a, 
Diagnostic Code 5260, 5261 (2008).

2.  The requirements were not met for a rating higher than 10 
percent for post-operative residuals of a left knee injury 
with instability prior to July 14, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (2008).

3.  With resolution of reasonable doubt in the veteran's 
favor, the requirements were met for a 20 percent rating, but 
no higher, for post-operative residuals of a left knee injury 
with instability, beginning July 14, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the September 2007 notice provided 
pursuant to a Board remand, informed the veteran of the 
evidence needed to support his claim, what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The only component omitted was the 
rating criteria which would provide a basis for an increased 
rating.  This omission was in fact addressed in the statement 
of the case and supplemental statement of the case which 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  Thus, 
any error was cured and rendered harmless.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated on a de novo 
basis, as shown in the August 2008 supplemental statement of 
the case.  The veteran was afforded a meaningful opportunity 
to participate in the adjudication of the claim, as he was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.    Thus, the Board may address 
the merits of the appeal without any prejudice to the 
veteran.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a March 1968 rating decision granted service 
connection for post operative residuals of a left knee injury 
with an initial 20 percent evaluation.  A May 1985 rating 
decision granted a 30 percent rating upon receipt of the 
examination report that noted instability of the left knee.  
His current claim for an increased rating was received by the 
RO in July 2004.  The combined rating is protected.  
38 C.F.R. § 3.951(b).  

Normal range of motion of the knee is 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  The March 1968 rating decision 
evaluated the veteran's left knee under Diagnostic Code 5261, 
as the examination report noted examination of range of 
motion revealed the left knee was minus 15 degrees on 
extension.  Diagnostic Code 5261 rates limitation of motion 
on extension.

A limitation of extension to 15 degrees warrants an 
evaluation of 20 percent.  A limitation of extension to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A limitation of flexion to 45 degrees warrants a 10 percent 
rating.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A veteran may be entitled to separate ratings for limitation 
of motion symptomatology on both extension and flexion.  See 
VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 
59,990 (2004).  

Separate ratings are also allowable for instability and 
limitation of motion.  See VAOPGCPREC No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997).  Instability or 
subluxation is evaluated under Diagnostic Code 5257.  Slight 
instability warrants a 10 percent evaluation; moderate, 20 
percent; and, severe, 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

At the September 2004 VA examination, the veteran told the 
examiner he experienced daily pain, stiffness, swelling, 
instability, locking, and giving away, as well as 
fatigability and lack of endurance.  On a scale of 1 to 10, 
he assessed his daily pain as 6-7/10, it was always localized 
in the same part of the knee, and he wore a knee brace daily.  
Aggravating factors included climbing stairs, prolonged 
standing, sitting, walking, squatting, or kneeling.  The 
veteran further noted he was unable to walk more than 200 
yards without having to stop and rest, and some mornings he 
was unable to get out of bed due to his discomfort.  He 
denied use of crutches or a cane.  The examiner noted old x-
rays showed a retained fixation screw.

Physical examination revealed that the left knee was slightly 
swollen.  Deep tendon reflexes were intact.  Examination 
revealed motion from 0 to 110 degrees, Examination revealed 
no overt laxity of ligaments.  McMurray's and Lachman's 
testing revealed generalized discomfort but no active 
symptoms.  While these findings preponderate against a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, 5260 and 5261, as noted above the appellant's combined 
30 percent rating is protected under 38 C.F.R. § 3.951.

In light of the veteran's testimony at the hearing, where he 
noted his left knee symptoms had increased in severity since 
the 2004 examination, the Board remanded for another 
examination.  

The July 2008 examination report notes the veteran was 
retired, but he wore a knee brace daily.  He told the 
examiner his left knee still gave out on him and caused him 
to fall.  The examiner noted that review of the claims file 
revealed a history of surgery to realign the kneecap to a 
position where it might be more stable, and that it presently 
tended to sublux laterally-which was controlled by the 
brace.

Physical examination revealed no left knee effusion, but 
minor crepitus on flexion and extension.  There was some 
tenderness and mild laxity of the medial collateral ligament.  
The cruciate ligament appeared relatively stable without 
significant rotational instability.  The veteran reported 
some pain on rotation at the knee joint.  Range of motion 
study revealed flexion to 125 degrees but extension was only 
to 15 degrees.  Thus, the left knee range of motion was 15 to 
125 degrees.  Anything beyond those points appeared to cause 
pain underneath the kneecap.  The examiner diagnosed relative 
patellar instability of the left knee with good control 
provided by the brace, with mild medial collateral ligament 
instability.

The July 2008 findings show the veteran's limitation of left 
knee motion to remain essentially stable, as the left knee is 
not manifested by a limitation of extension greater than 15 
degrees, and flexion has always been well in excess of the 
loss needed for a compensable rating.  38 C.F.R. § 4.71a.  
The examiner noted that the veteran had some early 
degenerative joint disease secondary to the repeated 
subluxation of the kneecap, but he did not order x-rays to 
confirm it.  As noted earlier, the x-rays at the 2004 
examination were not read as having shown any degenerative 
changes.  In any event, degenerative joint disease is rated 
on the basis of limitation of motion, for which the veteran 
is already receiving compensation.  See 38 C.F.R. § 4.14.  
The Board notes the examiner's assessment that the veteran 
could likely lose an additional 10 to 15 degrees of range of 
motion, primarily on flexion, during flare-ups, as well as 
with repetitive use-especially without use of his brace.  An 
additional 15-degree loss of flexion would leave range of 
motion on flexion of 0 to 110 degrees, which is still well 
above that for which a compensable evaluation is warranted.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.

The Board notes the examiner's notation that stressing the 
medial collateral ligament appeared to trigger medial left 
knee pain, as well as mild incoordination and fatigability 
with repetitive flexion and extension, as well as mild 
quadriceps weakness on the left side.  Although the examiner 
assessed the veteran's medial collateral ligament instability 
as mild, he also noted the affect on the veteran's activities 
of daily living and him employment potential as moderate.  In 
light of this assessment, and the doctrine of reasonable 
doubt, the Board finds that left knee instability more nearly 
approximates a 20 percent rating from the date of the July 
2008 examination.  See Diagnostic Code 5257.

Thus, post operative residuals of a left knee injury more 
nearly approximate a 20 percent rating for limitation of 
motion on extension, and a noncompensable rating for the 
limitation of motion on flexion during the entire appellate 
term in light of the regulation governing protected ratings.  
38 C.F.R. §§ 3.951, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261.  

Resolving reasonable doubt in the veteran's favor, post-
operative residuals of a left knee injury with instability 
more nearly approximate a 20 percent rating, as of July 14, 
2008, but not prior thereto.  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5257.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt and granted it where the evidence was in 
equipoise.  Otherwise, as the preponderance of the evidence 
is against the veteran's claim for a higher rating, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).


ORDER

Entitlement to an evaluation higher than 20 percent for post-
operative residuals of a left knee injury based on a 
limitation of extension is denied.  Entitlement to a 
compensable evaluation for post-operative residuals of a left 
knee injury based on a limitation of flexion is denied.  
Entitlement to an evaluation higher than 10 percent for post-
operative residuals of a left knee injury with instability 
for the period prior to July 14, 2008, is denied.



Entitlement to a 20 percent evaluation for post-operative 
residuals of a left knee injury with instability since July 
14, 2008, is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


